Citation Nr: 0939433	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).

4.  Whether the reduction of the rating for the Veteran's 
service connected degenerative joint disease of the left 
shoulder from 20 percent to 10 percent, effective January 1, 
2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2008, the RO decreased the Veteran's disability 
rating for his service connected left shoulder disability 
from 20 percent to 10 percent, effective January 1, 2009.  
The Veteran submitted a statement in December 2008, in 
essence, disagreeing with the RO's action.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge (VLJ) in August 2009.  A transcript of the hearing 
has been associated with the claims file.

The issues of entitlement to service connection for a 
psychiatric disability and reduction of the rating for the 
Veteran's service connected degenerative joint disease of the 
left shoulder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

In testimony before the Board in August 2009 and on a written 
statement submitted during the hearing, and prior to the 
promulgation of a decision in the instant appeal, the Veteran 
withdrew the appeal of the issues of entitlement to service 
connection for colon polyps and diverticulitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met with respect to the issue of entitlement to service 
connection for colon polyps have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal have 
been met with respect to the issue of entitlement to service 
connection for diverticulitis have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the August 2009 hearing before the Board, the Veteran 
requested that his claims for service connection for 
diverticulitis and colon polyps be withdrawn from appellate 
review.  He also submitted a written statement to this effect 
at the time of the hearing.  In view of his expressed desire, 
the Board concludes that further action with regard to these 
claims is not appropriate.  Accordingly, the Board does not 
have jurisdiction to review these issues and the appeal with 
respect to these claims is dismissed.  


ORDER

The issue of entitlement to service connection for colon 
polyps is dismissed.

The issue of entitlement to service connection for 
diverticulitis is dismissed.


REMAND

The Veteran claims that he suffers from PTSD relating to an 
alleged tow boat accident occurring during his service in 
Vietnam.  His claims file indicates that he has a medical 
history of psychiatric disability. The Veteran currently 
receives disability benefits from the Social Security 
Administration (SSA) for an anxiety disorder.  In support of 
his claim, the Veteran submitted treatment records in which 
his private physician diagnosed him with PTSD resulting from 
his service in Vietnam.  While the Veteran's primary 
assertion is his claim for service connection for PTSD, the 
record has indications of a psychiatric disability other than 
PTSD.  

The Veteran underwent VA examination in June 2006 in 
development of his claim for PTSD.  The examiner opined that, 
although the Veteran did not meet the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) criteria for PTSD, he did display the symptoms of anxiety 
disorder not otherwise specified.  Additionally, the Veteran 
currently receives SSA benefits for an anxiety disorder.  In 
light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) the claim 
of service connection for an acquired psychiatric disability 
other than PTSD should also be addressed.  Although the 
Veteran was previously diagnosed with an anxiety disorder 
during his June 2006 VA examination, there is no opinion in 
the record as to whether his psychiatric disorder is 
etiologically related to service.  Based on the foregoing, a 
medical opinion is necessary to determine whether the Veteran 
has any acquired psychiatric disorder other than PTSD related 
to his service.

The RO also should send the Veteran a statement of the case 
regarding his claim addressing whether the reduction of the 
Veteran's service connected left shoulder disability rating 
from 20 percent to 10 percent, effective January 1, 2009, was 
proper.  The RO proposed to reduce the left shoulder 
disability rating in a June 2008 rating decision.  Then, in 
an October 2008 rating decision, the RO reduced the 
disability rating for the left shoulder from 20 percent to 10 
percent.  The Veteran submitted a statement in October 2008 
that he disagreed with the June 2008 rating decision.  He 
submitted another statement in December 2008 asserting that 
favorable evidence was not given proper consideration in the 
proposed decision to reduce his disability rating for the 
left shoulder and that his left shoulder disability was 
actually worse.  He further stated that he was continuing to 
disagree with the proposed rating.  Even though the Veteran 
mentioned the proposed rating decision, he is, in essence, 
contending that the RO should not have reduced his disability 
rating and that his left shoulder disability is actually 
worse.  While the Veteran did not use the words, "notice of 
disagreement," VA regulations provide that special wording 
is not required to show dissatisfaction with a rating 
decision.  A notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  Thus, the Board finds that the Veteran's December 
2008 statement can be reasonably construed as disagreement 
with the October 2008 determination to reduce the Veteran's 
disability rating and a desire for appellate review.  For 
this reason, a statement of the case addressing this matter 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for a 
VA psychiatric examination to ascertain 
the nature of any and all psychiatric 
disabilities and proper diagnoses thereof, 
as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed psychiatric 
disorders, to include any disorders 
diagnosed at the time of the examination, 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service.  The 
examiner's attention is directed to (1) 
the June 2006 VA examination in which the 
Veteran was diagnosed with anxiety 
disorder NOS; and (2) the August 2005 
examination report of Dr. H. Ezell Branham 
in which the Veteran is diagnosed with 
PTSD linked to his service.  The examiner 
must provide a complete rationale for any 
stated opinion.

2.  Thereafter, the RO should readjudicate 
the Veteran's service connection claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

3.  Send the Veteran a statement of the 
case addressing the issue of whether the 
reduction of the left shoulder disability 
rating from 20 percent to 10 percent, 
effective January 1, 2009, was proper.  If 
a VA-Form 9 is submitted in a timely 
matter, certify the issue to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



















 Department of Veterans Affairs


